DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 4/12/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 2, 12, 17, 18, 21, 23-25, 28, and 29 have been amended. 
The rejections of claims 1, 2, 21, 24, 25, 28, and 29 under 35 U.S.C. § 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 13-17, filed 4/12/2021, with respect to the rejections of claims 1-29 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-29 under 35 U.S.C. § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a geophysical sensor cable section, comprising: a first coupler with a first communication connector therein, the first coupler disposed at a first end of the geophysical sensor cable section and configured to mechanically and communicatively couple to a mating coupler of an upstream geophysical sensor cable section; a second coupler with a second communication connector therein, the second coupler disposed at a second end of the geophysical sensor cable section opposite the first end and configured to mechanically and communicatively couple to a mating coupler of a downstream geophysical sensor cable section; an outer surface extending from the first to the second coupler and defining an internal volume; a plurality of geophysical sensors disposed at spaced apart locations within the internal volume; a digitizer disposed within the internal volume and communicatively coupled to the plurality of geophysical sensors; and a telemetry unit disposed within the internal volume and communicatively coupled to the digitizer, the telemetry unit comprising: primary and secondary forward ports coupled to the first communication connector; first and second aft ports coupled to the second communication connector; and a controller communicatively coupled to the forward ports, the aft ports, and the digitizer; wherein the controller is configured to: designate one of the primary and secondary forward ports as an active forward port; gather sensor data from the digitizer and send the sensor data as an upstream-directed packet through the active forward port; relay downstream-directed packets received on the active forward port through the first aft port; relay the downstream-directed packet received on the active forward port through the second aft port; and relay upstream-directed packets received on the first and second aft ports through the active forward port. 
Independent claim 21 recites a method comprising: periodically sending, by a computer system coupled to a geophysical sensor cable, downstream-directed packets to at least two telemetry units disposed in the geophysical sensor cable; relaying, by a first telemetry unit comprising aft ports, the downstream-directed packets along all the aft ports of the first telemetry unit; relaying, by a second telemetry unit comprising aft ports, the downstream-directed packets along all the aft ports of the second telemetry unit; relaying, by a third telemetry unit comprising aft ports, the downstream-directed packets along all the aft ports of the third telemetry unit; gathering first sensor data packets by the first telemetry unit based on a first plurality of sensors; gathering second sensor data packets by the second telemetry unit based on a second plurality of sensors; gathering third sensor data packets by the third telemetry unit based on a third plurality of sensors; sending the third sensor data packets along a single forward port of the third telemetry unit to an aft port of the second telemetry unit; forwarding, by the second telemetry unit, any sensor data packets received on any aft port of the second telemetry unit, including the third sensor data packets, along a single forward port of the second telemetry unit to an aft port of the first telemetry unit; sending the second sensor data packets along the single forward port of the second telemetry unit to the aft port of the first telemetry unit; forwarding, by the first telemetry unit, any sensor data packets received on any aft port of the first telemetry unit, including the second and third sensor data packets, along a single forward port of the first telemetry unit; and sending the first sensor data packets along the single forward port of the first telemetry unit. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 21, are neither anticipated nor found obvious over the prior art of record. 
The closest prior art, Hillesund et al. (US 2015/0121124), teaches a geophysical sensor cable section, comprising: an outer surface defining an internal volume; a plurality of geophysical sensors disposed at spaced apart locations within the internal volume; a digitizer disposed within the internal volume and communicatively coupled to the plurality of geophysical sensors; and a telemetry unit disposed within the internal volume and communicatively coupled to the digitizer, the telemetry unit comprising: primary and secondary forward ports coupled to the first communication connector; first and second aft ports coupled to the second communication connector; and a controller communicatively coupled to the forward ports, the aft ports, and the digitizer; wherein the controller is configured to: designate one of the primary and secondary forward ports as an active forward port; gather sensor data from the digitizer and send the sensor data as an upstream-directed packet through the active forward port; relay downstream-directed packets received on the active forward port through both of the first and second aft ports; and relay upstream-directed packets received on the first and second ports through the active forward port. 
Another prior art reference, Metzbower et al. (US 2007/0064528), teaches marine seismic sensor sections having an outer jacket and end plates for each section to facilitate interconnection of the sections and allow support for strength members and passage of power and telemetry. 
Another prior art reference, Woods (US 4,967,400), teaches 
synchronization packets sent along a seismic network, and network elements changing their state and/or behavior in response to receiving the synchronization packet 
and 
packets sent along a seismic network, and network elements changing their state and/or behavior in response to receiving the packets, such as pass-through behavior and/or self-deactivation. 
Another prior art reference, Hampson (US 2016/0170058), teaches computer processing utilizing protocols such as TCP and UDP. 
Another prior art reference, Pettersen et al. (US 8,625,388), teaches that geophysical sensor cables in a seismic survey system can be streamer cables but can also be ocean bottom cables. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 21. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645